         Case 1:19-cv-05434-VM-RWL Document 164 Filed 08/05/19 Page 1 of 2




                                             August 5, 2019
 VIA ECF

 Hon. Robert W. Lehrburger
 500 Pearl Street, Room 1960
 United States Courthouse
 New York, NY 10007

               Re: State of New York, et al. v. Deutsche Telekom AG, et al., No. 1:19-cv-05434-VM-
                   RWL (S.D.N.Y.)

Dear Judge Lehrburger:

                I write on behalf of all Defendants regarding the issue of in-house counsel access to
confidential information, which was discussed with Your Honor at the case management conference on
August 1, 2019. In order to implement Your Honor’s rulings on this issue, we respectfully submit a
redline, attached hereto as Exhibit 1, showing Defendants’ proposed changes to the Stipulated Interim
Protective Order entered by the Court on June 28, 2019, ECF No. 69.
               Counsel for Defendants and counsel for Non-Party Movants Comcast, Charter, Altice,
AT&T, and Samsung met and conferred regarding edits to the protective order but did not reach an
agreement. We are continuing to discuss this issue with counsel for the Non-Party Movants and will try
to reach agreement before they submit a response on Wednesday, August 7.
               Highly Confidential Information. Defendants have proposed a definition of “Highly
Confidential Information” that applies to “any highly competitively sensitive Confidential Information
which is so sensitive that it is entitled to extraordinary protections, the disclosure of which would cause
significant harm to the competitive or commercial interests of the Protected Person, and that harm
could not be avoided through use of the Confidential Information designation.” See Exhibit 1 at ¶
A(1)(f).
               This provision adequately addresses Non-Party Movants’ concerns regarding
information that is competitively sensitive, while also protecting against the risk of over-designation.
See Aug. 1, 2019 Hearing Tr. at 11:1-5. To the extent that certain materials provided by Non-Party
Movants are not competitively sensitive and thus do not meet this definition, those materials are still
protected by the significant safeguards established by the provisions governing Confidential
Information.
         Case 1:19-cv-05434-VM-RWL Document 164 Filed 08/05/19 Page 2 of 2
Hon. Robert W. Lehrburger
August 5, 2019
Page 2

                In addition to being able to challenge particular designations, Defendants have included
a provision that Defendants may, after meeting and conferring with the relevant non-parties, file a
motion with the Court requesting that certain in-house litigation counsel be permitted access to
particular Highly Confidential Information. See Exhibit 1 at ¶ E(2); Aug. 1, 2019 Hearing Tr. at 7:17-
24 (“If a party feels that in-house counsel has to see particular information that has been marked highly
confidential, the parties must meet and confer, and if they cannot agree, then they can bring it to my
attention. If in-house counsel is allowed access, there is going to be a presumptive rule that only two
are allowed per defendant, but you can make a request for more if there is good cause for that.”).
                Confidentiality Designation Disputes. Defendants propose a revision to Paragraph
D(2) regarding the timeline for resolution of any disputes over confidentiality designations. See
Exhibit 1 at ¶ D(2) (Defendants’ redline showing proposed changes). The Stipulated Interim
Protective Order provides that the parties must meet and confer within 7 calendar days of the objecting
party’s notice of an objection to a confidentiality designation, and if no agreement is reached within
those 7 calendar days, the objecting party then could file a letter motion with the Court. Because it is
critical for Defendants to have prompt resolution of these disputes given the compressed discovery
schedule and because Defendants’ in-house litigation counsel play an essential role in Defendants’ trial
preparations, Defendants have proposed a modest acceleration of the meet-and-confer time period from
7 calendar days to 3 business days.
                Other Proposed Changes. In addition to the in-house counsel access issue, Non-Party
Movants previously requested several other changes. See ECF No. 99-2 at ¶¶ A(1)(b), E(7), I (Non-
Party Movants’ redline proposal showing changes to identified paragraphs of Stipulated Interim
Protective Order). As noted in our July 12 letter, ECF No. 112 at 3, Non-Party Movants have not
provided any explanation in their briefs for these changes to establish the required good cause.
Nonetheless, as a reasonable compromise between the 90 days provided by the Stipulated Interim
Protective Order and the 30 days previously proposed by Non-Party Movants, Defendants are willing to
agree that return or destruction of confidential information should occur within 60 days. See Exhibit 1
at ¶ I (Defendants’ redline showing proposed changes).
                Plaintiffs’ Use of Confidential Information for Certain Purposes. Defendants do not
oppose a previously proposed revision to the last subpart of Paragraph E relating to Plaintiffs’ use of
confidential information for law enforcement purposes or as otherwise provided by law or court order,
which Defendants understand was requested by Plaintiffs. See Exhibit 1 at ¶ E(11)(f) (Defendants’
redline showing proposed changes).


                                                  Respectfully submitted,

                                                  /s/ David I. Gelfand

                                                  David I. Gelfand

cc (via ECF): Counsel of Record
